                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT
                                   5                             NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        MARQUIS TRAVION LAND,
                                   7                                                      Case No. 18-cv-07364-RS (PR)
                                                        Plaintiff,
                                   8
                                                 v.                                       ORDER REOPENING ACTION
                                   9
                                        RIVERA,
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            This federal civil rights action was dismissed because plaintiff failed to file an
                                  14   amended complaint by the deadline. He since has filed one. Accordingly, this action is
                                  15   REOPENED. The Clerk shall modify the docket to reflect this. The judgment and the
                                  16   order of dismissal are VACATED. (Dkt. Nos. 10 and 11.)
                                  17            Plaintiff’s motion to reopen is DENIED as moot. (Dkt. No. 13.) The Clerk shall
                                  18   terminate all pending motions. The amended complaint will be reviewed in a separate
                                  19   order.
                                  20            IT IS SO ORDERED.
                                  21   Dated: November ___,
                                                       21 2019
                                                                                           _________________________
                                  22
                                                                                               RICHARD SEEBORG
                                  23                                                         United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
